UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB/AAmendment No. 2 x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2005 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 COMMISSION FILE NUMBER: 33-05384 IR BIOSCIENCES HOLDINGS, INC. (Name of Small Business Issuer in its Charter) DELAWARE 13-3301899 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4021 N. 75th Street, Suite 201, Scottsdale, AZ 85251 (Address of Principal Executive Offices) (Zip Code) (480) 922-3926 (Issuer's Telephone Number, including Area Code) Securities registered under Section 12(b) of the Exchange Act: NONE SECURITIES REGISTERED PURSUANT TO SECTION 12(G) OF THE EXCHANGE ACT: COMMON STOCK, $ 0. (Title of class) Check whether the issuer is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.o. Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx
